Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.11 FORM OF RAM HOLDINGS LTD. AMENDED AND RESTATED 2 NOTICE OF RESTRICTED SHARE UNIT GRANT AND RESTRICTED SHARE UNIT AWARD AGREEMENT [Annual Bonus Award] NOTICE OF RESTRICTED SHARE UNIT GRANT RAM Holdings Ltd., a Bermuda exempted company ( RAM ), grants to the Grantee named below restricted share units (the  RSUs ), in accordance with the terms of the RAM Holdings Ltd. Amended and Restated 2006 Equity Plan (the  Plan ) and this restricted share unit award agreement (the  Award Agreement ) on the terms set forth below: GRANTEE TOTAL RESTRICTED SHARE UNITS GRANTED DATE OF GRANT VESTING The RSUs will vest in four equal installments on each of the first four anniversaries of the Date of Grant. RESTRICTED SHARE UNIT AWARD AGREEMENT 1. Incorporation of Plan Terms. This Award Agreement and the RSUs granted hereby are subject to the Plan, the terms of which are incorporated herein by reference. If there is any conflict or inconsistency between the Plan and this Award Agreement, the Plan shall govern. Capitalized terms used in this Award Agreement without definition shall have the meanings assigned to them in the Plan, a copy of which has been furnished to the Grantee. 2. Grant of Restricted Share Units. Subject to the conditions contained herein and in the Plan, RAM grants to the Grantee, as of the Date of Grant, the number of RSUs specified above in the Notice of Restricted Share Unit Grant. 3. Terms and Conditions of the RSUs. The RSUs shall have the following terms and conditions: (a) General . Each RSU shall represent the unsecured promise of RAM to transfer to the Grantee, on the settlement date of such RSU and subject to the terms and conditions set forth in this Award Agreement, one Common Share. (b) Vesting . (i) Normal Vesting . The RSUs will ordinarily vest in accordance with the vesting schedule set forth above in the Notice of Restricted Share Unit Grant. (ii) Accelerated Vesting . Notwithstanding Section 3(b)(i), any RSUs that have not previously vested shall vest in full upon the termination of the Grantees employment with RAM and its Subsidiaries (A) by reason of death, Permanent Disability, or Retirement and in each case after at least three years of continuous service with RAM and its Subsidiaries (including service within a corporation or other entity acquired by RAM), (B) for Good Reason or without Cause, or (C) by reason of the expiration of Grantees employment agreement without an offer by the Company to extend it on substantially similar terms.  Permanent Disability  shall mean circumstances that entitled the Grantee to receive benefits under the long-term disability policy maintained by RAM or any of its Subsidiaries for the Grantee.  Retirement  shall mean the termination of the Grantees employment on or after age 55 with at least ten years of service with RAM, except for Cause. (iii) Forfeiture . Unless the Committee in its sole discretion determines otherwise, any RSUs that have not vested in accordance with this Section 3(b) shall be forfeited by the Grantee upon the Grantees termination of employment with RAM and its Subsidiaries. Notwithstanding anything herein to the contrary, if the Grantees employment with RAM and its Subsidiaries is terminated for Cause, any RSUs that have vested but have not been settled as of the date of such termination of employment shall be forfeited by the Grantee. 2 (iv) Cause . Each of the following shall constitute  cause  for termination of employment: (A) the Grantees commission of any felony; (B) the Grantees gross negligence, willful malfeasance or gross misconduct in connection with his employment; (C) a substantial and continual refusal by the Grantee in breach of his or her Employment Agreement to perform the duties, responsibilities or obligations assigned to the Grantee pursuant to the terms thereof; (D) the Grantees failure to fully cooperate with a regulatory investigation involving RAM or any of its Subsidiaries or affiliates; or (E) any one or more acts by the Grantee of dishonesty, theft, larceny, embezzlement or fraud from or with respect to RAM or any of its Subsidiaries or affiliates. By way of example, termination from employment necessitated by the Grantees inability to maintain a valid work permit from the applicable Bermuda governmental authorities after the Grantee has used his or her best efforts to maintain such permit or in connection with a Change in Control does not constitute termination for Cause. Notwithstanding the foregoing, a termination shall not be treated as a termination for Cause unless RAM shall have delivered a written notice to the Grantee within 30 days of the actual knowledge of the Chief Executive Officer of RAM, or, if the Grantee is the Chief Executive Officer of RAM, a majority of the members of the Board, of the occurrence of one or more of such events that may give rise to a termination of employment for Cause and, for an event described in Section 3(b)(iv)(C), if capable of being cured, shall not have been cured by the Grantee within 30 days of the receipt of such notice and, for an event described in Section 3(b)(iv)(D), shall not have been cured by the Grantee immediately after receipt of such notice. If RAM has provided the notice described in the preceding sentence to the Grantee on at least two separate occasions which involved substantially similar behavior, RAM may immediately terminate the Grantee for Cause upon the occurrence of a third similar event without regard to the notice and cure period described in the preceding sentence. (v) Good Reason . A termination of the Grantees employment for Good Reason shall mean a termination of the Grantees employment by the Grantee for one or more of the following reasons: (A) a reduction in the Grantees Base Salary, Cost of Living Allowance or the target bonus opportunity described in the Grantees Employment Agreement, (B) RAMs removal of the Grantee from his/her position with RAM, (C) a material breach of the Grantees Employment Agreement by RAM, (D) a material diminution in the Grantees duties or the assignment to the Grantee of duties that are not materially consistent with those customarily assigned to the [ title of officer ] of a company of the size and nature of RAM or which do, or would be reasonably expected to, materially impair his ability to function as the [ title of officer ] of RAM, (E) a relocation of the corporate headquarters away from Bermuda, (F) the refusal of a 3 purchaser of all or substantially all of the assets of RAM to continue the Grantees employment with substantially the same position, title and responsibilities and at least the same compensation as provided for under the Grantees Employment Agreement, or (G) the Grantees inability to maintain a valid work permit from the applicable Bermuda governmental authorities after the Grantee has used his or her best efforts to maintain such permit.
